Per Curiam : This was a judgment rendered at the March term, 1871, of the Superior Court, in favor of the city, upon a special assessment warrant to make up the amount which the city failed to collect of a former assessment. The only defect in the former proceeding ivas in the printer’s certificate of publication of notice of application to the council for confirmation. It does not appear that the ordinance in the former proceedings was void. These cases, .presenting the same state of facts in each, are distinguishable from that of Workman v. City of Chicago, post, 463, and Ave are not prepared to hold that the new assessment Avas void, as the case noiv stands. But the collector Avas unauthorized to apply for judgment, and for that reason the judgments will be reversed and the causes remanded. Judgments reversed.